Case 19-12459-RAM Doc75 Filed 01/16/20 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscouris. gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

L_| Original Plan

: [a] FOURTH Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)

: . _ a Ee 7 Te a Modified Plan (iiditate Ist; 2nd, ete. Modified, if applicabley— ee
: DEBTOR: Gustavo Andres Urruti Bouissa JOINT DEBTOR: CASE NO.: 19-12459-RAM

SS#: xxx-xx- 6705 SS#: XXX-Xxx-

I. NOTICES

| To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable, All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Logal Rules 2002-1 (C)(5), 3015-1(B)(@), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan, You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII, Debtors) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

“The valuation of a secured claim, set out in Section If, which may result in a
partial payment or no payment at all to the secured creditor

[_] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section I

[-] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIO — CI “Tneluded im] Not included

 

 

Il.

Hi.

PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)Y ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/convertsion date, In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

1. $2,689.36 formonths 1 to 6 ;
2. $2,945.34 formonths 7 to 25 ;
3. $2,891.96 for months 26 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [[] NONE Cj PRO BONO

Total Fees: $3650.00 Total Paid: $1000.00 Balance Due: $2650.00
Payable $106.00 /month (Months 1 to 25 )
Allowed fees under LR 2016-l(B}(2) are itemized below:
$3,500.00 plus $150.00 costs .

$1,000.00 was paid to Scott Rubincik, Esq.
The balance of $2,650.00 is being paid through the plan and will go to pay Bigge & Rodriguez, PA.

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation,

 

 

TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: P| NONE
[Retain Liens pursuant to 11 U.S.C. $1325 (a)(5)] Mortgage(s/Lien on Real or Personal Property:

 

 

1. Creditor: 437 Atlantic Plaza, LLLP

 

 

Address: 1995 E. Oakland Park Atrearage/ Payoff on Petition Date $109,995.00
Oe 10 Payoff (Including 0% monthly interest) $1,833.25 ‘month (Months 1 to 60 )

Ft. Lauderdale, FIL. 33306

 

 

LF-31 (rev, 10/3/17} Page I of 3

 
Case 19-12459-RAM Doc75 Filed 01/16/20 Page 2of3

Debtor(s): Gustavo Andres Urruti Bouissa

 

Case number: 19-12459-RAM

 

 

Last 4 Digits of
Account No.:
Other:
[mi] Real Property Check one below for Real Property:
| [mPrincipal Residence — FJEscrow is included inthe regular payments
[Other Real Property (m] The debtor(s) will pay [M]taxes [insurance directly
Address of Collateral:

2150 Sans Souci Blvd., Unit B 605
Nortth Miami Beach, FL 33181

["] Personal Property/Vehicle

Description of Collateral:

 

 

2, Creditor: Aletro Re LLC
Address: 5835 Washington St.

Arrearage/ Payoff on Petition Date 29,020.61 (inclusive of interest}

 

 

2150 Sans Souci Blvd., Unit B 605
Nortth Miami Beach, FL 33181

[_ | Personal Property/Vehicle

Description of Collateral:

Hollywo0 d, FL 33023 Payoi? (Including 0% monthly interest} $455.85 ‘month (Months _l to 6)

Last 4 Digits of Payoff (Including 0% monthly interest} $486.77 ‘month (Months 7 to 60 )
Account No.:
Other:
[m] Real Property Check one below for Real Property: ~

[m]Principal Residence [_]Escrow is included in the regular payments

[_ Other Real Property [|The debtor(s) will pay [Miltaxes fmfinsurance directly
Address of Collateral:

 

 

3. Creditor: Wells Fargo Bank, NA

Address: MAC Q 2132-023
POB 94423

Arrearage/ Payoff on Petition Date 1,519.20 (inchusive of interest}

 

 

[g| Personal Property/Vehicle

Description of Collateral: Bank account

Albuquerque, NM 87199 Payoff Uncluding 0% monthly interest) $25.32 ‘month (Months 1 to 60)

Last 4 Digits of
Account No.: 3035
Other: $1,341.21 plus 4.99% int. (fixed)
[_] Real Property Check one below for Real Property:

[Principal Residence [Escrow is included in the regular payments

[_ Other Real Property [|The debtor(s) will pay [[]taxes [[Jinsurance directly
Address of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL:
C. LIEN AVOIDANCE [ii] NONE

LE-31 (rev. 10/3/17)

fi) NONE

Page 2 of 3

i
il

 

 

 

 

 

 
Jan 16 20 10:13p Humby Enterprises ; 7865364110 p.1
Case 19-12459-RAM Doc 75 Filed 01/16/20 Page 3of3

Debtor(s}: Gustavo Andres Urruti Bouissa Case number: 19-12459-RAM

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

im] NONE
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

fa| NONE
TV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATFORNEY'S FEE: [mj NONE
B. INTERNAL REVENUE SERVICE: [B] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [i] NONE
D. OTHER: [lB] NONE

 

 

¥. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $199.46 ‘month (Months 7 to 25 )
Pay $257.42 ‘month (Months 26 to 60 }

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s} listed above will not prejudice other unsecured nanpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shal! not receive a distribution from the Chapter 13 Trustee.

ig] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [ml] NONE
VII. NON-STANDARD PLAN PROVISIONS [lm] NONE

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

! declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Gustavo Andres Urruti Bouissa Date Date
{S/RAYSA I. RODRIGUEZ, ESQ. 1/16/2020
Attorney with permission to sign on Date

Debtor(s) behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 2

 
